EXHIBIT 10.5

US ONCOLOGY HOLDINGS, INC.

UNIT AWARD AGREEMENT

UNDER THE 2008 LONG-TERM CASH INCENTIVE PLAN

This Unit Award Agreement (this “Agreement”) is made as of
                                , 20         (the “Grant Date”), between US
Oncology Holdings, Inc., a Delaware corporation (the “Company”), and
                                 (the “Participant”).

WHEREAS, the Company has adopted the 2008 Long-Term Cash Incentive Plan (the
“Plan”), the terms and provisions of which are incorporated herein by reference
and made a part hereof and a copy of which has been provided to the Participant;

WHEREAS, the Company or an Affiliate thereof employs the Participant and the
Participant provides valuable services to the Company or its Affiliate;

WHEREAS, in order to provide an incentive to the Participant in respect of his
employment with the Company or an Affiliate, the Committee has approved and
authorized the award of Units to the Participant, subject to the terms of the
Plan and this Agreement; and

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the services rendered and to be rendered by
the Participant, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree to the terms and conditions set forth herein.

1. Award of Units. The Company hereby awards to the Participant, effective as of
the Grant Date,                                  Units.

2. Transferability. The Units awarded in this Agreement are not transferable and
may not be sold, assigned, transferred, pledged, or otherwise disposed of under
any circumstances, except to a Beneficiary designated under the Plan or by will.
The Units shall not be subject to execution, attachment or similar process. Upon
any attempt to sell, assign, transfer, pledge, or otherwise dispose of Units or
any rights under this Agreement contrary to the provisions of the Plan or this
Agreement, or upon the levy of any attachment or similar process upon the Units
or such rights, the Units and such rights shall immediately become null and
void.

3. Forfeiture of Units. As provided in the Plan, the Units awarded pursuant to
this Agreement shall immediately be forfeited to the Company and cease to be
outstanding upon the Participant’s Separation From Service for any reason other
than death or Disability. Upon the Participant’s Separation From Service due to
the Participant’s death or Disability, fifty percent (50%) of the Units awarded
pursuant to this Agreement shall immediately be forfeited to the Company and
cease to be outstanding, and the remaining fifty percent (50%) of the Units
awarded pursuant to this Agreement shall be vested and the Participant shall
remain entitled to the benefits of this Agreement in respect of such vested
Units.

 

1



--------------------------------------------------------------------------------

4. Plan Governing. The Participant hereby acknowledges receipt of a copy of the
Plan and accepts and agrees to be bound by all of the terms and conditions of
the Plan as if set out verbatim in this Agreement. In the event of a conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan shall control.

5. Miscellaneous. This Agreement may be amended only by written agreement of the
Participant and the Company and may be amended without the consent of any other
person. The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, representatives,
heirs, descendants, distributees and permitted assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

US ONCOLOGY HOLDINGS, INC.

By:

   

Name:

   

Title:

     

PARTICIPANT:

 

 

 

Name:

   

 

2